                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


 MICHAEL A. KOWALCZUK,

                Plaintiff,

        v.                                                         Case No. 2:19-cv-1230

 SERGEANT ERIC GIESE and
 VILLAGE OF MOUNT PLEASANT,

                Defendants.


                      DECLARATION OF KEVIN TROST IN
               SUPPORT OF MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       I, Kevin Trost, declare pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am a licensed attorney in the State of Wisconsin and am one of the attorneys

representing the Defendants in this lawsuit.

       2.      I make this declaration in support of Defendants’ Motion for Summary Judgment.

       3.      Attached as Exhibit A is a true and correct copy of the transcript of the Deposition

of Michael Kowalczuk, taken on May 8, 2020.

       4.      Attached as Exhibit B is a true and correct copy of the complaint filed in the

criminal case against Michael Kowalczuk, which was marked as Exhibit 3 to the Deposition of

Michael Kowalczuk, taken on May 8, 2020.

       5.      Attached as Exhibit C is a true and correct copy of the judgment of conviction in

the criminal case against Michael Kowalczuk, which was marked as Exhibit 4 to the Deposition

of Michael Kowalczuk, taken on May 8, 2020.




            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 1 of 2 Document 28
       6.      Attached as Exhibit D is a true and correct copy of the Incident and Supplementary

Reports, which were marked as Exhibit 6 to the Deposition of Michael Kowalczuk, taken on May

8, 2020.

                                        VERIFICATION

       I declare under penalty of perjury that the foregoing is true and correct.

       Dated June 1, 2020.

                                              Electronically signed by Kevin D. Trost
                                              Kevin D. Trost




                                                 2

            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 2 of 2 Document 28
